 



Exhibit 10.2
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
BY AND AMONG
WILLIAMS PIPELINE PARTNERS L.P.
WILLIAMS PIPELINE OPERATING LLC
WPP MERGER LLC
WILLIAMS PIPELINE PARTNERS HOLDINGS LLC
NORTHWEST PIPELINE GP
WILLIAMS PIPELINE GP LLC
WILLIAMS GAS PIPELINE COMPANY, LLC
WGPC HOLDINGS LLC
WILLIAMS PIPELINE SERVICES COMPANY

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page Article 1 Definitions     3  
 
    1.1     Definitions     3  
 
    1.2     Index of Other Defined Terms     4  
 
                    Article 2 Contributions, Acknowledgments And Distributions  
  4  
 
    2.1     Recordation of Evidence of Ownership of Assets     4  
 
    2.2     Contribution by MLP to WPP Merger     4  
 
    2.9     Redemption of WPS Co     5  
 
    2.3     Contribution by WPP Merger to NWP     5  
 
    2.4     Capital Expenditures Distributions     5  
 
    2.5     Contribution by Williams Gas Pipeline to Pipeline GP     5  
 
    2.6     Contribution by Pipeline GP to MLP     5  
 
    2.7     Merger of WPP Merger with and into WPP Holdings     5  
 
    2.8     Contribution by MLP to WP Operating     5  
 
    2.10     Underwriters’ Cash Contribution     5  
 
    2.11     Payment of Transaction Costs     6  
 
    2.12     Specific Conveyances     6  
 
                    Article 3 Additional Transactions     6  
 
    3.1     Purchase of Additional Common Units     6  
 
                    Article 4 Further Assurances     6  
 
    4.1     Further Assurances     6  
 
    4.2     Other Assurances     6  
 
                    Article 5 Effective Time     7  
 
                    Article 6 Miscellaneous     7  
 
    6.1     Order of Completion of Transactions     7  
 
    6.2     Headings; References; Interpretation     7  
 
    6.3     Effect of Waiver or Consent     7  
 
    6.4     Successors and Assigns     8  
 
    6.5     No Third Party Rights     8  
 
    6.6     Counterparts     8  
 
    6.7     Choice of Law; Submission to Jurisdiction     8  
 
    6.8     Severability     8  
 
    6.9     Amendment or Modification     8  
 
    6.10     Entire Agreement     8  
 
    6.11     Laws and Regulations     8  
 
    6.12     Deed; Bill of Sale; Assignment     8  
 
    6.13     Negation of Rights of Limited Partners, Assignees, and Third
Parties     8  
 
    6.14     No Recourse Against Officers or Directors     9  

i



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of
January 24, 2008 is entered on and effective as of the Effective Date (as
defined herein), by and among Williams Pipeline Partners L.P., a Delaware
limited partnership (“MLP”), WPP Merger LLC, a Delaware limited liability
company (“WPP Merger”), Williams Pipeline Partners Holdings LLC, a Delaware
limited liability company (“WPP Holdings”), Williams Pipeline Operating LLC, a
Delaware limited liability company (“WP Operating”), Northwest Pipeline GP, a
Delaware general partnership (“NWP”), Williams Pipeline GP LLC, a Delaware
limited liability company (“Pipeline GP”), Williams Gas Pipeline Company, LLC, a
Delaware limited liability company (“Williams Gas Pipeline”), WGPC Holdings LLC,
a Delaware limited liability company (“WGPC Holdings”), and Williams Pipeline
Services Company, a Delaware corporation (“WPS Co”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties.”
R E C I T A L S:
     WHEREAS, as further described below, Pipeline GP and WPS Co. have formed
MLP, pursuant to the Delaware Revised Uniform Limited Partnership Act (the
“Delaware LP Act”), for the purpose of engaging in any business activity that is
approved by Pipeline GP and that lawfully may be conducted by a limited
partnership organized pursuant to the Delaware LP Act;
     WHEREAS, in order to accomplish the objectives and purposes of MLP
described in the preceding recital, the following actions have been taken prior
to the date hereof:
     1. Williams Gas Pipeline formed WPP Holdings, and contributed 11.6% of the
outstanding stock of Northwest Pipeline Corporation, a Delaware corporation
(“NWP Corp”), to WPP Holdings in exchange for all of the membership interests of
WPP Holdings.
     2. Williams Gas Pipeline formed WGPC Holdings, and contributed 88.4% of the
outstanding stock of NWP Corp to WGPC Holdings in exchange for all of the
membership interests of WGPC Holdings.
     3. Williams Gas Pipeline formed Pipeline GP, to which it contributed $1,000
in exchange for all of the membership interests in Pipeline GP.
     4. Pipeline GP and WPS Co formed MLP, to which Pipeline GP contributed $20
and WPS Co contributed $980 in exchange for a 2% general partner interest and
98% limited partner interest, respectively.
     5. MLP formed WPP Merger LLC, to which MLP contributed $1,000 in exchange
for all of the membership interests in WPP Merger.
     6. MLP formed WP Operating, to which MLP contributed $1,000 in exchange for
all of the interests in WP Operating.
     7. On October 1, 2007, NWP Corp was converted to a general partnership
under Delaware law and renamed Northwest Pipeline GP.

 



--------------------------------------------------------------------------------



 



     8. On October 2, 2007, a 0.5% interest in NWP was transferred by WGPC
Holdings to WPP Holdings, making WGPC Holdings’ interest in NWP 87.9% and WPP
Holdings’ interest in NWP 12.1%.
     9. On January 21, 2008, a 7.0% interest in NWP was transferred by WGPC
Holdings to WPP Holdings, making WGPC Holdings’ interest in NWP 80.9% and WPP
Holdings’ interest in NWP 19.1%.
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), each of the following matters shall occur:
     1. The public, through the Underwriters, will contribute $325 million to
MLP, $304.3 million net of the Spread in exchange for Common Units representing
a 47.5% limited partner interest in MLP.
     2. MLP will use the offering proceeds to (a) pay transaction costs of
$3.4 million (excluding the Spread), (b) make a cash capital contribution to WPP
Merger of $300.9 million (such amount is referred to as the “Net Proceeds”), and
(c) redeem the limited partner interest in MLP acquired by WPS Co in exchange
for $980.
     3. WPP Merger will contribute the Net Proceeds to NWP in exchange for a
15.9% general partner interest in NWP.
     4. WPP Holdings and WPP Merger will merge to form a limited liability
company named Williams Pipeline Partners Holdings LLC and MLP will contribute
the membership interests in post-merger WPP Holdings to WP Operating.
     5. NWP will distribute the Net Proceeds to WGPC Holdings, and WGPC Holdings
will distribute the Net Proceeds to Williams Gas Pipeline as a reimbursement for
certain capital expenditures.
     6. Williams Gas Pipeline will contribute 100% of its membership interests
in WPP Holdings (the “WPP Holdings Interest”) to Pipeline GP.
     7. Pipeline GP will contribute the WPP Holdings Interests to MLP in
exchange for a continuation of its 2% general partner interest, as represented
by 684,869 general partner units, in MLP (the “2% GP Interest”), 6,350,668
Common Units and 10,957,900 Subordinated Units, representing 50.5% of MLP’s
common and subordinated units (the “50.5% Limited Partner Interest”) and the
IDRs.
     WHEREAS, within 30 days of the Closing, if the Underwriters exercise their
option to purchase up to an additional 2,437,500 Common Units (the “Option”),
MLP shall use proceeds of that exercise, net of the applicable Underwriters’
discount and fees, to acquire from Pipeline GP the same number of Common Units
for the net proceeds as a redemption in repayment of capital expenditures.

2



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
     1.1 Definitions. The following capitalized terms shall have the meanings
given below.
          (a) “Acts” means the Delaware Limited Partnership Act and the Delaware
Limited Liability Company Act (the “DE LLC Act”).
          (b) “Agreement” means this Contribution, Conveyance and Assumption
Agreement.
          (c) “Common Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (d) “Effective Date” means the date of the consummation of the
Offering.
          (e) “Effective Time” means 8:00 a.m. New York, New York time on the
Effective Date.
          (f) “IDRs” means “Incentive Distribution Rights” as such term is
defined in the Partnership Agreement.
          (g) “Offering” means the initial public offering by MLP of Common
Units.
          (h) “Omnibus Agreement” means that certain Omnibus Agreement of even
date herewith, among Williams Gas Pipeline, Pipeline GP, MLP, WP Operating, WPP
Holdings, and for purposes of Articles IV and V thereof, The Williams Companies,
Inc.
          (i) “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of Williams Pipeline Partners, L.P. dated as of
the Effective Date.
          (j) “Partnership Group” has the meaning assigned to such term in the
Omnibus Agreement.
          (k) “Person” means an individual, corporation, partnership, joint
venture, trust, limited liability company, unincorporated organization or any
other entity.
          (l) “Registration Statement” means the registration statement on Form
S-1 (Registration No. 333-146015) filed by MLP relating to the Offering, as
amended.
          (m) “Spread” means the Underwriters’ spread and structuring fee.
          (n) “Subordinated Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (o) “Underwriters” means Lehman Brothers Inc., Citigroup Global
Markets, Inc., Merril Lynch, Pierce, Fenner & Smith Incorporated, Wachovia
Capital Markets, LLC, Goldman, Sachs & Co., Morgan Stanley & Co. Incorporated,
UBS Securities LLC, Banc of

3



--------------------------------------------------------------------------------



 



America Securities LLC, J.P. Morgan Securities Inc., RBC Capital Markets
Corporation, and Stifel, Nicolaus & Company, Incorporated.
          (p) “Underwriting Agreement” means the underwriting agreement, dated
January 17, 2008 among MLP, Pipeline GP, WP Operating, WPP Holdings, and
Williams Gas Pipeline on the one hand, and the Underwriters on the other hand,
relating to the Offering.
     1.2 Index of Other Defined Terms. In addition to those terms defined in
Section 1.1, the following terms shall have the respective meanings given
thereto in the sections indicated below.

          Defined Terms   Section Reference   Page
“Closing”
  Recitals   2
“Delaware LP Act”
  Recitals   1
“50.5% Limited Partner Interest”
  Recitals   2
“Merged WPP Holdings Interest”
  Section 2.9   5
“Merger”
  Section 2.8   5
“MLP”
  Preamble   1
“Net Proceeds”
  Recitals   2
“NWP”
  Preamble   1
“NWP Corp”
  Recitals   1
“Option”
  Recitals   3
“Party”
  Recitals   1
“Pipeline GP”
  Preamble   1
“Specific Conveyances”
  Section 2.12   6
“2% GP Interest”
  Recitals   2
“WGPC Holdings”
  Preamble   1
“Williams Gas Pipeline”
  Preamble   1
“WPP Holdings”
  Preamble   1
“WPP Holding Interest”
  Recitals   2
“WPP Merger”
  Preamble   1
“WP Operating”
  Preamble   1
“WPS Co”
  Preamble   1

ARTICLE 2
Contributions, Acknowledgments And Distributions
     2.1 Recordation of Evidence of Ownership of Assets. In connection with the
transfers under the applicable Acts that are referred to in the recitals to this
Agreement, the Parties acknowledge that certain jurisdictions in which the
assets of the applicable parties to such mergers, conversions or dissolutions
are located may require that documents be recorded by the entities resulting
from such transfers in order to evidence title to assets in such entities. All
such documents shall evidence such new ownership and are not intended to modify,
and shall not modify, any of the terms, covenants and conditions herein set
forth.
     2.2 Contribution by MLP to WPP Merger. MLP hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to WPP Merger the
Net Proceeds as a

4



--------------------------------------------------------------------------------



 



capital contribution, and WPP Merger hereby accepts the Net Proceeds as a
contribution to the capital of WPP Merger.
     2.3 Redemption of WPS Co. Initial MLP Interest. MLP hereby redeems from WPS
Co and retires WPS Co’s initial interest in MLP in exchange for a payment to WPS
Co of $980.00.
     2.4 Contribution by WPP Merger to NWP. WPP Merger hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
NWP the Net Proceeds as a capital contribution, and NWP hereby accepts the Net
Proceeds as a contribution to the capital of NWP and issues a 15.9% partnership
interest in NWP to WPP Merger.
     2.5 Capital Expenditures Distributions. NWP hereby distributes the Net
Proceeds to WGPC Holdings, and WGPC Holdings hereby receives such distribution,
and WGPC Holdings hereby distributes the Net Proceeds to Williams Gas Pipeline,
and Williams Gas Pipeline hereby receives such distribution. Each such
distribution shall serve as reimbursement for certain capital expenditures
incurred with respect to NWP’s assets.
     2.6 Contribution by Williams Gas Pipeline to Pipeline GP. Williams Gas
Pipeline hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers the WPP Holdings Interest, as a contribution of capital to
Pipeline GP, and Pipeline GP hereby accepts the WPP Holdings Interest as a
contribution to the capital of Pipeline GP.
     2.7 Contribution by Pipeline GP to MLP. Pipeline GP hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers the
WPP Holdings Interest to MLP, as a contribution of capital to MLP in exchange
for a continuation of the 2% GP Interest, the IDRs, and the 50.5% Limited
Partner Interest, and MLP hereby accepts the WPP Holdings Interest as a
contribution to the capital of MLP.
     2.8 Merger of WPP Merger with and into WPP Holdings. The Parties
acknowledge that WPP Holdings has adopted a certificate of merger, in the form
attached hereto as Exhibit A, and pursuant thereto WPP Merger merges with and
into WPP Holdings, which shall survive such merger (collectively, the “Merger”).
This Section 2.8 shall serve as an agreement of merger with respect to the
Merger pursuant to Section 18-209 of the DE LLC Act, as amended.
     2.9 Contribution by MLP to WP Operating. MLP hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to WP Operating
100% of its membership interests in WPP Holdings, after giving effect to the
Merger (the “Merged WPP Holdings Interest”), as a contribution of capital to WP
Operating, and WP Operating hereby accepts the Merged WPP Holdings Interest as a
contribution to the capital of WP Operating.
     2.10 Underwriters’ Cash Contribution. The Parties acknowledge that the
Underwriters have, pursuant to the Underwriting Agreement, made a capital
contribution to MLP of approximately $325 million in cash ($304.3 million net of
the Spread) in exchange for the issuance by MLP to the Underwriters of
16,250,000 Common Units, representing an aggregate 47.5% limited partner
interest in MLP.

5



--------------------------------------------------------------------------------



 



     2.11 Payment of Transaction Costs. The Parties acknowledge payment by MLP,
in connection with the Closing, of transaction expenses in the amount of
$3.4 million (exclusive of the Spread).
     2.12 Specific Conveyances. To further evidence the contributions of the
various interests as reflected in this Agreement, each party making such
contribution may have executed and delivered to the party receiving such
contribution certain conveyance, assignment and bill of sale instruments (the
“Specific Conveyances”). The Specific Conveyances shall evidence and perfect
such sale and contribution made by this Agreement and shall not constitute a
second conveyance of any assets or interests therein and shall be subject to the
terms of this Agreement.
ARTICLE 3
Additional Transactions
     3.1 Purchase of Additional Common Units. If the Option is exercised in
whole or in part, the Underwriters will contribute additional cash to MLP in
exchange for up to an additional 2,437,500 Common Units on the basis of the
initial public offering price per Common Unit set forth in the Registration
Statement, net of underwriting discounts and fees, and MLP shall acquire from
Pipeline GP, and Pipeline GP shall sell to MLP, the same number of Common Units
for the net proceeds as a redemption in repayment of capital expenditure.
ARTICLE 4
Further Assurances
     4.1 Further Assurances. From time to time after the Effective Time, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and to
more fully and effectively carry out the purposes and intent of this Agreement.
     4.2 Other Assurances. From time to time after the Effective Time, and
without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement. Without limiting the
generality of the foregoing, the Parties acknowledge that the Parties have used
their good faith efforts to attempt to identify all of the assets being
contributed to MLP or its subsidiaries as required in connection with the
Offering. It is the express intent of the Parties that MLP or its subsidiaries
own all assets necessary to operate the assets that are identified in this
Agreement and in the Registration Statement. To the extent any assets were not
identified but are necessary to the operation of assets that were identified,
then the intent of the Parties is that all such unidentified assets are intended
to be conveyed to the appropriate members of the Partnership Group. To the
extent such assets are identified at a later date, the Parties shall take the
appropriate actions

6



--------------------------------------------------------------------------------



 



required in order to convey all such assets to the appropriate members of the
Partnership Group. Likewise, to the extent that assets are identified at a later
date that were not intended by the Parties to be conveyed as reflected in the
Registration Statement, the Parties shall take the appropriate actions required
in order to convey all such assets to the appropriate Party.
ARTICLE 5
Effective Time
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 2 or Article 3 of this Agreement shall be operative
or have any effect until the Effective Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with this Article 5 and Section 6.1, without further action by any
Party hereto.
ARTICLE 6
Miscellaneous
     6.1 Order of Completion of Transactions. The transactions provided for in
Article 2 and Article 3 of this Agreement shall be completed immediately
following the Effective Time in the following order: first, the transactions
provided for in Article 2 shall be completed in the order set forth therein; and
second, following the completion of the transactions as provided in Article 2,
the transactions, if they occur, provided for in Article 3 shall be completed.
     6.2 Headings; References; Interpretation. All Article and Section headings
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. Whenever the
context requires, the gender of all words used in this Agreement shall include
the masculine, feminine and neuter and the number of all words shall include the
singular and the plural. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to,” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.
     6.3 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

7



--------------------------------------------------------------------------------



 



     6.4 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and assigns.
     6.5 No Third Party Rights. The provisions of this Agreement are intended to
bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.
     6.6 Counterparts. This Agreement may be executed in any number of
counterparts, with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     6.7 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of New York, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of New
York and to venue in New York.
     6.8 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     6.9 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that MLP, WP Operating, WPP Holdings and WPP Merger may not, without
the prior approval of the Conflicts Committee, as such term is defined in the
Partnership Agreement, agree to any amendment or modification of this Agreement,
that in the reasonable discretion of Pipeline GP, as general partner of MLP,
will adversely affect the holders of the Common Units. Each such instrument
shall be reduced in writing and shall be designated on its face an “Amendment”
or “Addendum” to this Agreement.
     6.10 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
     6.11 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     6.12 Deed; Bill of Sale; Assignment. To the extent required and permitted
by applicable law, this Agreement shall also constitute a “deed,” “bill of
sale,” or “assignment” of the assets and interests referenced herein.
     6.13 Negation of Rights of Limited Partners, Assignees, and Third Parties.
The provisions of this Agreement are enforceable solely by the Parties, and no
limited partner, member, or assignee the MLP or the OLLC or any other Person who
is not a Party shall have the

8



--------------------------------------------------------------------------------



 



right, separate and apart from the Parties, to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.
     6.14 No Recourse Against Officers or Directors. For the avoidance of doubt,
the provisions of this Agreement shall not give rise to any right of recourse
against any officer, manager, or director of any of the Parties.
[Signature page follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties
hereto as of the date first above written.

                  WILLIAMS PIPELINE PARTNERS L.P.    
 
           
 
  By:   WILLIAMS PIPELINE GP LLC,
its general partner    
 
           
 
  By:   /s/ Phillip D. Wright    
 
           
 
  Name:  Phillip D. Wright    
 
  Title:   Senior Vice President and Chief Operating Officer    
 
                WPP MERGER LLC    
 
           
 
  By:   /s/ Phillip D. Wright    
 
           
 
  Name: Phillip D. Wright    
 
  Title:   Manager    
 
                WILLIAMS PIPELINE PARTNERS HOLDINGS LLC
 
           
 
  By:   /s/ Phillip D. Wright    
 
           
 
  Name: Phillip D. Wright    
 
  Title:   Manager    
 
                WILLIAMS PIPELINE OPERATING LLC    
 
           
 
  By:   /s/ Phillip D. Wright    
 
           
 
  Name: Phillip D. Wright    
 
  Title:   Manager    
 
                NORTHWEST PIPELINE GP    
 
           
 
  By:   /s/ Phillip D. Wright    
 
           
 
  Name: Phillip D. Wright    
 
  Title:   Senior Vice President    

[Signature Page to Contribution, Conveyance and Assumption Agreement]

 



--------------------------------------------------------------------------------



 



                  WILLIAMS PIPELINE GP LLC    
 
           
 
  By:   /s/ Phillip D. Wright    
 
           
 
  Name:   Phillip D. Wright    
 
  Title:   Senior Vice President and Chief Operating Officer    
 
                WILLIAMS GAS PIPELINE COMPANY, LLC    
 
           
 
  By:   /s/ Phillip D. Wright    
 
           
 
  Name:   Phillip D. Wright    
 
  Title:   Senior Vice President    
 
                WGPC HOLDINGS LLC    
 
           
 
  By:   /s/ Phillip D. Wright    
 
           
 
  Name:   Phillip D. Wright    
 
  Title:   Manager    
 
                WILLIAMS PIPELINE SERVICES COMPANY    
 
           
 
  By:   /s/ Phillip D. Wright    
 
           
 
  Name:   Phillip D. Wright    
 
  Title:   Senior Vice President    

[Signature Page to Contribution, Conveyance and Assumption Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STATE OF DELAWARE
CERTIFICATE OF MERGER OF
DOMESTIC LIMITED LIABILITY COMPANIES
Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company executed the following Certificate of
Merger:
FIRST: The name of the surviving limited liability company is Williams Pipeline
Partners Holdings LLC and the name of the limited liability company being merged
into this surviving limited liability company is WPP Merger LLC.
SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent limited liability companies.
THIRD: The name of the surviving limited liability company is Williams Pipeline
Partners Holdings LLC.
FOURTH: The merger is to become effective on
                                                            .
FIFTH: The Agreement of Merger is on file at One Williams Center, Tulsa,
Oklahoma 74172, the place of business of the surviving limited liability
company.
SIXTH: A copy of the Agreement of Merger will be finished by the surviving
limited liability company on request, without cost, to any member of the
constituent limited liability companies.
IN WITNESS WHEREOF, said surviving limited liability company has caused this
certificate to be signed by an authorized person, the                       day
of                                            , A.D.,                       .

             
 
  By:        
 
           
 
      Authorized Person    
 
           
 
  Name:        
 
           
 
      Print or Type    
 
           
 
  Title:        
 
           

 